UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1341


MICHAEL LITTLE,

                  Plaintiff - Appellant,

          v.

HOOK TIRE & SERVICE, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:13-cv-00521-FDW-DCK)


Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geraldine Sumter, FERGUSON, CHAMBERS & SUMTER, P.A., Charlotte,
North Carolina, for Appellant.   Stephen D. Dellinger, Kevin P.
Murphy, LITTLER MENDELSON, P.C., Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Little    appeals   the   district   court’s     order

granting Defendant’s motion for judgment on the pleadings in

Little’s action filed pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e–17 (2012).

We have reviewed the record, the briefs filed by the parties,

and the district court’s order, and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Little v. Hook Tire & Serv., Inc., No. 3:13-cv-00521-

FDW-DCK   (W.D.N.C.    Mar.    13,   2014).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                      2